Order entered October / ~ ,2012




                                             In The
                                     Court of tppeat
                                   i tritt of gexa at
                                      No. 05-12-01154-CR
                                      No. 05-12-01155-CR
                                      No. 05-12-01156-CR
                                      No. 05-12-01157-CR

                                   ELISHA ROSE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
       Trial Court Cause Nos. Fll-21019-T, Fll-21020-T, Fll-21021-T, Fll-21022-T

                                            ORDER

       The reporter’s record is overdue in these appeals. In response to our letter informing the

court reporter of the overdue record, court reporter Bridget Bamhill responded that appellant has

not requested preparation of the record.

       Accordingly,        ORDER the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel, indigence, or

for any other reason.

   ¯   The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute this appeals, it shall
       make a finding to that effect.
       If the trial court determanes that appellant desires to prosecute the appeals, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court IS ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeals.


   ¯ The trial court shall next determine: (1) the name and address of each court reporter who
     recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
     in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
     be filed.

       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.


       The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record

received, whichever is earlier.




                                                    DAVID L. BRIDGES
                                                    JUSTICE